Title: James Madison to John Quincy Adams, 23 September 1831
From: Madison, James
To: Adams, John Quincy


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Sepr. 23. 1831.
                            
                        
                        J. Madison, with his best respects to Mr. Adams, thanks him for the copy of his "Eulogy on the Life &
                            Character of James Monroe"
                        Not only must the friends of Mr Monroe be gratified by the just & happy tribute paid to his memory:
                            The Historian also will be a debtor for the interesting materials and the eloquent samples of the use to be made of them,
                            which will be found in its pages.
                        
                            
                                
                            
                        
                    